EXHIBIT 10.2

REVOLVING NOTE

$5,000,000

 

Minneapolis, Minnesota

 

 

October 30, 2002

 

For value received, the undersigned, DIGITAL ANGEL CORPORATION a Delaware
corporation (the “Borrower”), hereby promises to pay on the Termination Date
under the Credit Agreement (defined below), to the order of WELLS FARGO BUSINESS
CREDIT, INC., a Minnesota corporation (the “Lender”), at its main office in
Minneapolis, Minnesota, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of FIVE MILLION DOLLARS
($5,000,000) or, if less, the aggregate unpaid principal amount of all Revolving
Advances made by the Lender to the Borrower under the Credit Agreement (defined
below) together with interest on the principal amount hereunder remaining unpaid
from time to time, computed on the basis of the actual number of days elapsed
and a 360-day year, from the date hereof until this Note is fully paid at the
rate from time to time in effect under the Credit and Security Agreement of even
date herewith (the “Credit Agreement”) by and between the Lender and the
Borrower.  The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement.  This Note may be prepaid only in
accordance with the Credit Agreement.

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof.  This Note is the
Revolving Note referred to in the Credit Agreement.  This Note is secured, among
other things, pursuant to the Credit Agreement and the Security Documents as
therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Note is not paid when due, whether or not legal
proceedings are commenced.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

DIGITAL ANGEL CORPORATION

 

 

 

 

By

 

 

 

Randolph K. Geissler

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------